Per Curiam.
Upon consideration of the recommendation of the Appellate Division of the District Court and upon a de novo review of the files and records, this court modifies the judgment of the district court in the following manner:
(1) The appellee wife shall be assigned 37.5 percent of the appellant husband’s disposable U.S. Air Force pension, which percentage, as of the date of the decree, amounts to $894.75 per month (37.5 percent times $2,386 equals $894.75). (a) This award is subject to applicable federal regulations and shall be payable monthly through the clerk of the district court for Douglas County, beginning the first day of December 1988. (b) The share of the pension so awarded is to be subject to cost-of-living increases, i.e., it shall be varied to reflect such adjustments, (c) The award of pension rights shall be absolute and not subject to termination by remarriage or any other event except by the terms of 10U.S.C. §§ 1408etseq. (1988).
(2) The husband is ordered to pay the wife $300 per month alimony beginning December 1,1988, for a term of 36 months, and thereafter to pay alimony at the rate of $200 per month for 84 successive months or until the death or remarriage of the wife if one of those events occurs before the expiration of the monthly periods. The alimony payments shall be income to the wife and shall be deductible for tax purposes by the husband.
It is further ordered that this matter be remanded to the district court, which shall conduct a hearing to adjust between the parties all payments, credits, arrearages, and overpayments made, received, and which may be due by and from the parties and the wife’s contribution to the Survivor’s Benefit Plan under the original decree of the trial court, all without interest.
The husband is ordered to pay the sum of $1,000 to apply on the wife’s attorney fees.
Affirmed as modified, and remanded
FOR FURTHER PROCEEDINGS.